Citation Nr: 1623104	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A review of the Virtual VA paperless claims processing system reveals a May 2016 Informal Hearing Presentation, which has been associated with the record.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are approximated.  	 38 U.S.C.A. §§ 1110, 1154, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	 §§ 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation, and finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service See 38 USCA § 1110 (West 2014);	  38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran has a current diagnosis of tinnitus; therefore, the first element of service connection is satisfied.  VA conceded military noise exposure as the Veteran's military occupational specialty was a radio operator; therefore, the second element is also satisfied.

The Veteran served in combat and his account of what occurred in this service is presumed credible - in particular his account of acoustic trauma.  38 U.S.C.A. 	 § 1154(b); 38 C.F.R. § 3.304(d).  He is also competent to report both the onset and continuation of tinnitus symptoms.

Given these matters, the Board will afford the Veteran the benefit of the doubt and grant the claim.



ORDER

Service connection for tinnitus is granted. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


